Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-9, 11-16, and 18-20 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 16 regarding a piston forging for use in an internal combustion engine, wherein the forging includes a plurality of grains flowing across the piston forging and oriented to resist forces applied to the piston forging, wherein the plurality of grains flow around a tangential perimeter of each fillet, in combination with the remaining limitations set forth respectively in Claims 1 and 16, are not disclosed nor taught by the prior art.
Furthermore, the limitations set forth in independent Claim 9 regarding a piston forging for use in an internal combustion engine, wherein the forging includes a plurality of grains flowing across the piston forging and oriented to resist forces applied to the piston forging, wherein an inner portion of the opposed skirt panel portions extend more radially outward from the adjacent skirt band than an inner surface of the skirt band, in combination with the remaining limitations set forth in Claim 9, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Clark (U.S. Patent No. 3,237,532) discloses a piston forging (see column 1, lines 8-16) that includes a crown (12) having a top surface and an underside (see Figure 1), a pair of pin towers ((19) see Figure 3) extending axially away from crown (12) (see column 3, lines 25-26), a skirt (15) extending axially away from crown (12) and comprising a pair of opposed skirt panel portions (16) and a skirt band (18), and a plurality of grains (20) flowing across the piston forging and oriented to resist forces applied to the piston forging (see column 3, lines 30-43).
However, neither Clark nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the piston forging as claimed in Claims 1, 9, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GRANT MOUBRY/Primary Examiner, Art Unit 3747